 
 
I 
111th CONGRESS 1st Session 
H. R. 89 
IN THE HOUSE OF REPRESENTATIVES 
 
January 6, 2009 
Mrs. Capps introduced the following bill; which was referred to the Committee on Natural Resources 
 
A BILL 
To authorize the Secretary of the Interior to convey a water distribution system to the Goleta Water District, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Goleta Water Distribution System Conveyance Act. 
2.DefinitionsIn this Act: 
(1)AgreementThe term Agreement means Agreement No. 07–LC–20–9387 between the United States and the District, entitled Agreement Between the United States and the Goleta Water District to Transfer Title of the Federally Owned Distribution System to the Goleta Water District. 
(2)DistrictThe term District means the Goleta Water District, located in Santa Barbara County, California. 
(3)Goleta water distribution systemThe term Goleta Water Distribution System means the facilities constructed by the United States to enable the District to convey water to its water users, and associated lands, as described in Appendix A of the Agreement. 
(4)SecretaryThe term Secretary means the Secretary of the Interior. 
3.Conveyance of the Goleta water distribution systemThe Secretary is authorized to convey to the District all right, title, and interest of the United States in and to the Goleta Water Distribution System of the Cachuma Project, California, subject to valid existing rights and consistent with the terms and conditions set forth in the Agreement. 
4.LiabilityEffective upon the date of the conveyance authorized by section 3, the United States shall not be held liable by any court for damages of any kind arising out of any act, omission, or occurrence relating to the lands, buildings, or facilities conveyed under this Act, except for damages caused by acts of negligence committed by the United States or by its employees or agents prior to the date of conveyance. Nothing in this section increases the liability of the United States beyond that provided in chapter 171 of title 28, United States Code (popularly known as the Federal Tort Claims Act). 
5.BenefitsAfter conveyance of the Goleta Water Distribution System under this Act— 
(1)such distribution system shall not be considered to be a part of a Federal reclamation project; and 
(2)the District shall not be eligible to receive any benefits with respect to any facility comprising the Goleta Water Distribution System, except benefits that would be available to a similarly situated entity with respect to property that is not part of a Federal reclamation project. 
6.Compliance with other laws 
(a)Compliance With Environmental and Historic Preservation LawsPrior to any conveyance under this Act, the Secretary shall complete all actions required under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), the National Historic Preservation Act (16 U.S.C. 470 et seq.), and all other applicable laws. 
(b)Compliance by the DistrictUpon the conveyance of the Goleta Water Distribution System under this Act, the District shall comply with all applicable Federal, State, and local laws and regulations in its operation of the facilities that are transferred. 
(c)Applicable AuthorityAll provisions of Federal reclamation law (the Act of June 17, 1902 (43 U.S.C. 371 et seq.) and Acts supplemental to and amendatory of that Act) shall continue to be applicable to project water provided to the District. 
7.ReportIf, 12 months after the date of the enactment of this Act, the Secretary has not completed the conveyance required under section 3, the Secretary shall complete a report that states the reason the conveyance has not been completed and the date by which the conveyance shall be completed. The Secretary shall submit a report required under this section to Congress not later than 14 months after the date of the enactment the of this Act. 
 
